Title: Vine Utley to Thomas Jefferson, 10 June 1819
From: Utley, Vine
To: Jefferson, Thomas


          
            
              Sir
              Lyme County of New-London Conn. June 10th 1819.—
            
            Your letter the 21st March last came   duely to hand. In answer to my request, giving me a history of your Physical habits, you have been more particular than I expected a man would be in your Station, with a host of correspondents pouring in from every quarter.
            Your manner of living, is curious and interesting to me. I believe you have fixed upon the most rational mode of living, to preserve health, & promote longevity, that ever was put in practice by any Philosopher of the present age. Your drinking of the weak wines only, has been proved to be salutary, by the Italian Noble man, (Lewis Cornaro) who drank his fourteen ounces of wine a day, and lived to the age of 100 years.
            The  people of New-England States, who drink fermented liquors, and them only, live to the greatest age, and enjoy the best health, if taken in moderation
            Distilled Spirits, (the use of) is the greatest calamity that ever befell the U. States, It is the source of more than half the maladies of its inhabitants.
            With regard to your temperate way of taking Stimulus, & animal food, I believe, has been of the greatest importance in the preservation of your health and strength of intellecte. Saul may have boasted of his thousands slain, and David his ten thousand;s; but the indulgence of the appetite in taking animal food, and distilled spirits, to excess, has distroyed its hundreds of thousand; particularly, in the U. Stats States of America where such immense quantities are Gormandized by all classes of people.
            your becoming a hard Student, at this time, and delighting in Study (as you did when a young man) in this advanced period of your life, demonstrates to me not only the vigor of your body; but the vigor of your intellecte, preserved by temperance; both of which I pray God may continue unimpaired for many years to come. According to the common course of Nature, with your excellent constitution, and usual temperance, you may live to the great age of 100 years, and be enabled, in the mean time, to enjoy the fruits of your labours.—Your early rising, and bathing your feet in cold water every morning for the long period of 60, years, is new to me, I have put it in the plan in practice, and begin to recommend it to others.
            I have been making use of the effusion of cold water in febrile diseases for 15 years last past, No Physician in this State has done more in this State to establish  this salutary practice. Vide my Dissertation on the cold practice inserted in the Medical Repository for April 1819, published in New-York Doctors Samuel L. Mitchill, Felix Pascalis and Sm Akerly, Editors. If That perid periodical work should fall into your hands, please to peruse it. Perhaps your family Physician takes it.
            I should like to know what degree of cold the water is, that you bathe your feet in, if the same degree in summer, as in winter.—
            You say you “live so much like other people, that you might refer to ordinary life, as the history of your own.” Your physical habits may be simular to those people of Virginia; but they are quite different from the habits of the people of New-England States.
            The manner of living here is very distructive to health and long life, particularly the wealthy. At breakfast they take bitters mixed with ardent spirits, to brace the exhausted Stomach. Then eat animal food, butter, cheese, drink coffee and Cider. At dinner they drink rum or brandy sling, and eat plentifully of animal food, swiming in butter, or hogs lard, strong condiments, some take distilled Spirits with  their food, Cider  Strong beer &c. &c.
            After noon, Rum, Gin, brandy, & beer Cider, and beer
            At supper comes Animal food again and or fish or both, with butter lard, pepper, mustard, Cider tea, &c. The evening is spent in smoaking tobacco.—
            Rum, brandy, Gin,  and Cider, together with malt liquor, are used by the people here with dreadful prodigality, which  bring on a dark train of evils, such as Gout, Rheumatisms, Dropsies  Apoplexis, consumptions, and premature old age, or death.
            Although most of the most of the wealthy people of these New-England States are Epicurians, I am happy to inform you, that their are some, people even, among the wealthy who live as temperately as your self, attend to reading, and practicing good morals, and, always rise with the sun, are hard Students &c.—
            
            With pleasure I take the liberty to inform you, (as you say in a letter to Dr B, Waterhouse you have done reading News papers) that a new Era has commenced in Conn. The powerful arm of Aristocracy (that attempted to defaim defame your fair character, while President of the U. States) is fairly broken down, and most of the offices of the State, are filled with men of genuine Republican principles. The people of  this State have lately formed a Constitution of Civil Government, which has become The Supreme law. of the land The old Charter of King Charles the II.  no more exists in Conn.
            Federal prosecutions, which have been the order of the day, and by which I have suffered much, as to property are at an end; but thank God, I trust, I have, at least, saved my honor. Our political affairs, are now in a pleasing train, we have now, in this State, what I call rational liberty.
            
              Receive my best  respects, and fervent wishes, dear sir, from your friend, and obedient Servt
              Vine Utley.
            
          
          
            P.S.
            SirMy dear sir, I wish you to be so good, as to send me your Profile on a small scale, the age it was taken &c That I may put it into a frame, and place it up in my  room. I have only two likenesses in my room, of the Sages of America, & them are Franklin, and Washington, and these two I know to be genuine.
            The likenesses of many more of the Worthies of America I should be glad to procure.
          
          
            Sir, If your letter to me on your physical habits, was, published, it would (I believe) be the means of doing much good, in reforming the intemperate: But I shall not do it without your consent. Example does more good than all the reasoning in the world.—
          
        